Citation Nr: 1537065	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to June 14, 2011, and in excess of 50 percent since June 14, 2011.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 10 percent rating, effective from July 17, 2009 (the date of the claim).  

By March 2011 rating decision, the RO granted a 30 percent rating for PTSD, effective from July 17, 2009.  By April 2014 rating decision, the RO granted a 50 percent rating for PTSD, effective from June 14, 2011 (the date of a VA examination), and also denied entitlement to a TDIU rating.  The Veteran has continued his appeal for higher ratings for PTSD, both prior to and effective from June 14, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a substantive appeal (VA Form 9) received in May 2011, the Veteran indicated he wanted "a BVA hearing at a local VA office".  No such hearing was scheduled.  In the representative's statement (VA Form 646), dated in September 2014, the Veteran's representative noted that the Veteran had indicated on his Form 9 that he wanted to appear before a member of the Board at the Oakland RO and that "[a]ll further arguments and contentions on his behalf would be presented at the . . . requested hearing".  Thereafter, the RO certified the case to the Board in September 2014, and in the certification of appeal (VA Form 8) checked a box indicating that a hearing had not been requested, but then in the appeals checklist also completed in September 2014, the RO noted that a Travel Board hearing had been requested but not yet conducted.  In light of the fact that the Veteran requested a Travel Board hearing in this matter in May 2011 and to date has not withdrawn this request, this matter must be remanded in order to schedule him for the hearing requested. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board, to be held at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

